                   Case 3:17-cv-01104-VLB Document 70-9 Filed 04/01/19 Page 1 of 2




               Yale University
              -Yale University                                          Roberto
                                                                        Roberto
                                                                        Sterling
                                                                        Sterling
                                                                                    Gonzdlez
                                                                                 Gonzdlez
                                                                                 Professor
                                                                                                  Echevarria
                                                                                           Echevarria
                                                                                           of Hispanic
                                                                                      Professor
                                                                                                                  Campus address:
                                                                                                                  Campus
                                                                                                    of Hispanic 82-90
                                                                                                                  82-90Wall
                                                                                                                           address:
                                                                                                                          WallStreetStreet
                                                                        and
                                                                        andComparative
                                                                              Comparative        Literature
                                                                                           Literature             Telephone: 203203
                                                                                                                  Telephone:     4324153, 1.151
                                                                                                                                      4324153,  1151
                                                                        P.O.
                                                                        P.O.BoxBox   2082°4
                                                                                  208204                          Pax:
                                                                                                                  FaX 203
                                                                                                                       203432-1178
                                                                                                                            432-1178
                                                                        New Haven,
                                                                              Haven, Connecticut
                                                                                         Connecticut     0652o-8204
                                                                                                  06520-8204




                                                                              October 17, 2014

                   Dear Rolena:

                   I had  my meeting with
                     had my           with Susan Byrne this morning at 10,45,
                                                                       10,45, in
                                                                              in my
                                                                                 my office,
                                                                                    office, to convey to her our
                   criticism    her book project, which we formulated in
                   criticism to her                                   in our
                                                                         our committee
                                                                             committee meeting yesterday
                   afternoon

                  I began by telling Sue that I was speaking for our entire committee, as our views were in      in
                              agreement both on
                  complete agreement            on general
                                                    general issues
                                                            issues and on specific
                                                                   and on specific details
                                                                                   details of
                                                                                           of content
                                                                                              content and
                                                                                                      and style.
                                                                                                          style. Here
                  is a list of the criticisms that I communicated to her:

                   I. That
                  1.  That we
                            we were   dissatisfied with
                                were dissatisfied  with the
                                                          the conceptual bases of the the project
                                                                                          project asas formulated.
                                                                                                        formulated. That to
                  talk about         from law to literature was too vague and
                       about going from                                         and lacking focus, and begged the
                                what literature
                  question of what    literature meant.
                                                 meant. II explained
                                                            explained to her that "literature" is a concept dating to
                                  and nineteenth centuries, not relevant to
                  the eighteenth and                                          to the Spanish
                                                                                       Spanish Golden Age, and that she
                           read Abrams' The
                  should read              TheMirror
                                                 Mirror  and the
                                                              andLamp       get an
                                                                   theto Lamp
                                                                            get an idea.
                                                                                    idea. II also
                                                                                             also mentioned
                                                                                                   mentioned that,
                                                                                                               that, ifif as she
                  said literature and the law had common sources it was illogicalillogical to have one move to the other.
                  She answered that that was the gist of her project, to whichwhich II replied that it was precisely for    for
                  that reason  that we objected to
                       reason that                to it. I was hard to
                                                                    to tell
                                                                       tell where
                                                                             where the
                                                                                     the whole    thing was going,
                                                                                         whole thing         going, if
                  anywhere.

                        objected that my Love
                  2. II objected          Loveandandthe Law
                                                        the wasLawnot thematic, that  both love and the law were
                                                                                 that both
                  genetic and
                            and structural
                                structural categories,
                                           categories, not just
                                                           just aa matter
                                                                   matter of
                                                                          ofcontent.
                                                                             content. I believe that she has not
                  understood my book or represses it.

                  3. I told
                  3.   told her
                            her that
                                  that the corpus of texts that she wanted
                                                                       wanted to include
                                                                                   include was very uneven, with major
                  canonical works mixed in
                  canonical                       with others that
                                               in with           that were
                                                                      were very
                                                                             very minor
                                                                                  minorand and even
                                                                                               even obscure.
                                                                                                       obscure. I said that I
                  found the
                  found       inclusion of El Pinciano an error, that he was
                          the inclusion                                         was aa theoretician,
                                                                                       theoretician, and his book hardly
                  literature. II found
                  literature.                 combining him with Fray Luis
                                 found that combining                         Luis was
                                                                                   was an an odd
                                                                                             odd pairing.
                                                                                                   pairing. II said that I was
                  disappointed that she had not included something on the Siete       Siete  partidas,   but she said she had
                                                                                                 partidas,
                          earlier book.
                  in her earlier   book. II told
                                            told her
                                                 her that
                                                       that she
                                                            she ought
                                                                 ought to
                                                                        to read
                                                                           read Ciriaco Moron Arroyo on dialogues, as
                               article by
                  well as an article    by Philip
                                           Philip Lewis whose       whereabouts IIcould
                                                            whose whereabouts        could not
                                                                                             not remember.
                                                                                                  remember. II suggested that
                       include Tirso's
                  she include             Elburlador
                                 Tirso's El    burlador  de Sevilla,  which
                                                                de Sevilla,   seemed
                                                                      which seemed      ripe for aa study from a legal point
                  of view. She
                             She countered
                                   countered that
                                               that that
                                                     that was
                                                          was the   sort of
                                                               the sort  of thing
                                                                            thing that I would do, but that she did not
                         like me.
                  work like   me. I agreed.

                       told her
                  4. I told her that,
                                that, on     whole, the project was badly
                                      on the whole,                 badly written,   something that I had told her
                                                                           written, something
                              also true
                  earlier was also  true of
                                         of her
                                            her book
                                                book on Cervantes.
                                                        Cervantes. II told                                of a few
                                                                      told her that it was not a question of




Confidential —
             — Attorneys'
               Attorneys' Eyes
                           Eyes Only
                                Only
                                                                                                                                                  BYRNE008973
                    Case 3:17-cv-01104-VLB Document 70-9 Filed 04/01/19 Page 2 of 2




                                                                                                       To-rttit32zeidtwAtartin 33
                                                                                                       To-rttit32zeidtwAtartin

             Yale University
             Yale University                                         Roberto Gonzalez Echevarrta
                                                                     Sterling
                                                                     Sterling Professor
                                                                              Professor of
                                                                                        of Hispanic
                                                                                           Hispanic
                                                                                                               Campusaddress:
                                                                                                               Campus
                                                                                                               82-90
                                                                                                                        address:
                                                                                                                      Wall Street
                                                                                                               82-90 Wall
                                                                     and Comparative Literature                Telephone:203
                                                                                                               Telephone:     432-1153,1151
                                                                                                                          203432-1153,1151
                                                                     P.O. Box
                                                                          Box 208204                           Fax: 203 432-1178
                                                                     New Haven, Connecticut
                                                                                  Connecticut06520-8204
                                                                                               06520-8204




                 4. I told her that,
                 4.            that, on
                                      on the  whole, the project was badly written,
                                          the whole,                          written, something
                                                                                        something that I had told her
                 earlier was  also
                 earlier was also   true
                                   true  of
                                         of  her
                                             her  book
                                                 book  on
                                                        on Cervantes.
                                                           Cervantes.  I told her that it was not a question of
                                                                                                              of a few
                 edits, but basic
                 edits,     basic issues
                                   issuesthat
                                            that went
                                                 went back
                                                       back to  FreshmanEnglish
                                                             to Freshman           courses.
                                                                           English courses.  I pointed  out two  or three
                 particularly awkward
                 particularly  awkwardsentences,
                                           sentences, one
                                                        one in
                                                            in which  theword
                                                                whichthe   word"detail"
                                                                                "detail"appears    threetimes.
                                                                                          appearsthree   times. Fixing
                 these would   not take
                        would not               of the problem.
                                          care of
                                    take care

                 5.I told her that, though we had not taken a vote, if we had
                 5.                                                                                      been
                                                                          had the project would have not been
                 endorsed.




                                                        erto Gonzalez
                                                      o erto Gonzalez ,theva




Confidential —
             — Attorneys'
               Attorneys' Eyes
                           Eyes Only
                                Only
                                                                                                                                              BYRNE008974
